Case 1:19-cr-00047-JRH-BKE Document 5 Filed 04/03/19 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT |
SOUTHERN DISTRICT OF GEORGIA
AUGUSTA DIVISION ~~~ es~ye34;

UNITED STATES OF AMERICA

V.

WALKER CHRISTIAN FORRESTER

KOLBIE HADDEN WATTERS

JONATHAN BRITT LESTER

ARMAND SANANDA SAEDI

LARRY OVERTON

MORGAN MCKENZIE SLATON

,OS PM 1.99
Bad

    
 

r GA.

cR119 (0047

INDICTMENT NO.

21 U.S.C. § 846

Conspiracy to Possess With
Intent to Distribute and to
Distribute Controlled
Substances

21 U.S.C. § 856(a)(1)
Using Or Maintaining A Drug
Premises

21 U.S.C. § 841(a)(1)
Possession With Intent to
Distribute Controlled
Substances

18 U.S.C. § 924(c)
Possession of a Firearm in
Furtherance of a Drug
Trafficking Crime

26 U.S.C. § 5861(d)
Possession of an Unregistered
Firearm

18 U.S.C. § 1956(h)
Conspiracy To Commit Money
Laundering

PENALTY CERTIFICATION

The undersigned Assistant United States Attorney hereby certifies that the

maximum penalties for the offenses charged in the Indictment are as follows:
Case 1:19-cr-00047-JRH-BKE Document 5 Filed 04/03/19 Page 2 of 4

Count 1: Conspiracy to Possess with Intent to Distribute and to
Distribute Controlled Substances —
21 U.S.C. § 846

WALKER CHRISTIAN FORRESTER,
KOLBIE HADDEN WATTERS, and
JONATHAN BRITT LESTER

21 U.S.C. § 841 (b)(1)(A)

e Not less than ten (10) years of imprisonment nor more than
life

e Not more than a $10,000,000 fine;

e Not less than five (5) years of supervised release

e $100 special assessment

ARMAND SANANDA SAEDI
LARRY OVERTON
MORGAN MCKENZIE SLATON

21 U.S.C. § 841 (b)(1)(D)

Not more than five (5) years of imprisonment
Not more than a $250,000 fine

Not less than one (1) year of supervised release
$100 special assessment

Count 2: Using Or Maintaining A Drug Premises
21 U.S.C. § 856(a)(1)

Not more than twenty (20) years of imprisonment
Not more than a $500,000 fine

Not more than three (3) years of supervised release
$100 special assessment
Case 1:19-cr-00047-JRH-BKE Document 5 Filed 04/03/19 Page 3 of 4

Count 3:

Count 4:

Count 5:

Possession with Intent to Distribute Controlled
Substances

21 U.S.C. § 841 (a)(1)

21 U.S.C. § 841 (b)(1)(D)

Not more than five (5) years of imprisonment
Not more than a $250,000 fine

Not less than one (1) year of supervised release
$100 special assessment

Possession of Firearms in Furtherance of a Drug
Trafficking Crime
18 U.S.C. § 924(c)

Not less than ten (10) years of imprisonment consecutive to
any other sentence imposed;

Not more than a $250,000 fine;

Not more than five (5) years of supervised release

$100 special assessment

Possession of an Unregistered Firearm
26 U.S.C. § 5861

Not less than ten (10) years of imprisonment;

Not more than a $10,000 fine;

Not more than three (3) years of supervised release
$100 special assessment
Case 1:19-cr-00047-JRH-BKE Document 5 Filed 04/03/19 Page 4 of 4

Count 6:

Conspiracy to Commit Money Laundering
18 U.S.C. § 1956(h)

Not more than twenty (20) years of imprisonment;

Fine of not more $500,000 or twice the value of the property
involved in the transaction, whichever is greater

Not more than three (8) years of supervised release

$100 special assessment

Respectfully submitted,

BOBBY L. CHRISTINE
UNITED STATES ATTORNEY

420 hog

Patricia G. Rhodes

Deputy Chief, Criminal Division
Assistant United States Attorney
GA Bar Number 307288

 
